United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1045
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Vincent Packineau

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                            Submitted: August 2, 2106
                             Filed: August 11, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

       Federal prisoner Vincent Packineau directly appeals his sentence of 11 months
upon the revocation of his supervised release. At the revocation and sentencing
hearing, the district court indicated that the length of Packineau’s prison term was
chosen to optimize his mental health treatment while in custody. Packineau appeals
the district court's decision to extend his sentence to promote rehabilitation.
       We review for plain error because Packineau failed to object to the district
court's reference to rehabilitation. United States v. Taylor, 679 F.3d 1005, 1007 (8th
Cir. 2012). On appeal, the parties agree that the district court committed plain error
under Tapia v. United States, 564 U.S. 319, 330–35 (2011) (federal court may not
impose or lengthen prison term to promote offender’s rehabilitation). The
government correctly notes that the district court "cannot be faulted for this error,"
because both parties referred to Packineau's mental health in their recommendations
to the court and Packineau personally requested that the court place him in a mental
health facility. Nonetheless, after careful review we conclude that Tapia requires
resentencing in this case. See Taylor, 679 F.3d at 1006–07 (Tapia applies upon
revocation of supervised release). Accordingly, we vacate Packineau’s revocation
sentence and remand the case for resentencing.
                        ______________________________




                                         -2-